Title: From George Washington to Major General Israel Putnam, 22 July 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Clove [N.Y.] 22d July 1777

It being judged necessary to reinforce the Army to the Northward with another Brigade, you are desired to dispatch Glovers as speedily as possible by Water to Albany. As Genl Schuyler has lately had ten peices of Artillery sent up to him, Genl Glover need not carry his with him. The remainder of Nixon’s Brigade are to follow as fast as they arrive. Every Tent that can possibly be spared from Peekskill is to be sent up to Genl Schuyler, for as all those that were at Ticenderoga are lost, the Army is without covering. I am Dear Sir Yr most obt Servt.
